Mb. Justice Brown,
dissenting:
The affirmance of this judgment by a majority of the court is a deliverance that, if the negligence of a defendant is very gross, the contributory negligence of a plaintiff is no bar to his right to recover. This sets at defiance the authorities that are uniform and startles reason upon which they are founded. That the plaintiff was guilty of contributory negligence, leaving out of view the conduct of the flagman, is concededly clear; but he is to recover because the defendant’s employee negligently lured him into danger. If he had looked when he ought to have looked, and could have seen, he would have known that the signal of the flagman that he should come on was a beckon to him to rush into danger and to almost certain death under the wheels of a rapidly approaching locomotive. No prudent man would have heeded such a signal, but would have looked for himself; and yet, under the judgment in this case, for what have heretofore been regarded as legal suicide or injuries resulting from one’s own negligence there can be a recovery. The rule to stop, look and listen, when approaching a railroad crossing, has been regarded, and rightly so, as an inflexible one, and the duty to observe it as a personal one, which can neither be delegated to nor assumed by another, except at the risk of him about to cross the tracks. Here the appellant relied upon the flagman; but he was bound to rely upon himself. The flagman may have been negligent, and his negligence may have been the negligence of the company that had employed him; but the injured man had not performed his duty in looking where he ought to have looked, and avoiding the danger which he must have seen was before him if he attempted to cross the tracks. In dissenting from this judgment I cannot make myself plainer than by repeating what we said in Greenwood v. Phila., etc., R. R. Co., 124 Pa. 572, and from which I regret to feel, there has this day been an unwise departure : “ I do not understand the law to be that when a railroad company adopts safety-gates or any other appliance for the protection of the public, that the public are thereby absolved from the duty of taking any care of themselves. Conceding that the company was required to take extra precautions by reason of the gates being out of order, yet the plaintiff was also bound to do his part. He has no right to omit the ordi*130nary precautions when approaching a railroad crossing merely because he finds the gates up. Machinery of all kinds is liable to get out of order, and may do so. at just the critical moment of the approach of a train. In all such cases the safety of the traveling public requires that each party shall be held to the exercise of due care. Had this hose carriage stopped near the crossing instead of rushing on at reckless speed, this accident would not have happened. The train could have been seen for 100 feet before the crossing was reached. If the rule to stop, look and listen were always observed, an accident at crossings, now so frequent, would rarely occur, whether in town or country. It is difficult to see why the rule is not as important in towns and cities as in the country, where in many instances the track can be seen for a long distance. The rule itself is so valuable ; is sustained by such abundant authority; and is moreover founded upon such excellent common sense reasons, that we will neither depart from it nor allow it to be undermined by exceptions. It is a clear and certain rule of duty, and a departure from it is more than evidence of negligence ; it is negligence per se.”
Mitchell and Fell, JJ., concur in dissent.